

116 S3261 IS: Homecare for Seniors Act
U.S. Senate
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3261IN THE SENATE OF THE UNITED STATESFebruary 10, 2020Mr. Gardner (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow qualified distributions from health savings
			 accounts for certain home care expenses.
	
 1.Short titleThis Act may be cited as the Homecare for Seniors Act. 2.Certain home care expenses treated as qualified distributions from health savings accounts (a)In generalSection 223(d)(2) of the Internal Revenue Code of 1986 is amended—
 (1)by striking medical care (as defined in section 213(d) in subparagraph (A) and inserting specified medical care (as defined in subparagraph (D)); and (2)by adding at the end the following new subparagraph:
					
 (D)Specified medical careFor purposes of this paragraph— (i)In generalThe term specified medical care means—
 (I)medical care (as defined in section 213(d)), and (II)qualified home care.
 (ii)Qualified home careThe term qualified home care means services provided pursuant to a contract to provide 3 or more of the following in the residence of the service recipient:
 (I)Assistance with eating. (II)Assistance with toileting.
 (III)Assistance with transferring. (IV)Assistance with bathing.
 (V)Assistance with dressing. (VI)Assistance with continence.
 (VII)Medication adherence. Such term shall not include any services unless such services are provided by a service provider which is licensed by the State to provide such services, or such services are otherwise provided in a manner that is consistent with State requirements.(iii)Related partiesThe term qualified home care shall not include services provided pursuant to any contract which is entered into, directly or indirectly, between a service provider and a service recipient who are related within the meaning of section 267(b) or 707(b)..
 (b)Effective dateThe amendments made by this section shall apply to amounts paid with respect to taxable years beginning after the date of the enactment of this Act.
			(c)Promotion of public awareness of in-Home service expenses eligible for tax-Free distribution from
 health savings accountsThe Secretary of Health and Human Services, in consultation with the Secretary of the Treasury, shall carry out a campaign to increase public awareness of the in-home service expenses that are eligible for tax-free distribution from health savings accounts.